Citation Nr: 1523387	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The January 2010 statement of the case addressed entitlement to increased ratings for peripheral neuropathy and erectile dysfunction, and service connection for hepatitis C.  In his subsequent Form 9, the Veteran indicated that he was only appealing the hepatitis C issue.  Accordingly, the increased rating issues are not for consideration.  

A Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2015.  At that time and thereafter, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In August 2003, the RO again denied service connection for hepatitis C.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  Evidence associated with the record since the August 2003 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for hepatitis C.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which continued the denial of service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of service connection for hepatitis C and to remand for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).



Analysis

In October 2002, the RO denied service connection for hepatitis C essentially based on a finding that the disability was not related to service or service-connected disability.  In August 2003, the RO continued the denial finding that the evidence did not relate hepatitis C to service.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 2006, the Veteran requested to reopen his claim.  In December 2006, the RO denied service connection for hepatitis C finding that new and material evidence had not been submitted.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the claim, the last final decision addressing service connection for hepatitis C was in August 2003.  The Board acknowledges that service personnel records were received in June 2008.  On review, these records are not considered relevant to the claim and the provisions of 38 C.F.R. § 3.156(c) (Service Department Records) are not for application.  Accordingly, the Board will proceed with the new and material analysis under 38 C.F.R. § 3.156(a).  

Relevant evidence of record at the time of the August 2003 decision included service treatment records, the Veteran's statements, private medical records, and VA medical records.  

Service treatment records are negative for any evidence of hepatitis.  In an April 2003 statement, the Veteran asserted that he contracted hepatitis C in Vietnam when he had a skin disease and was instructed not to shave.  In June 2003, he asserted that he contracted hepatitis C from open sores due to skin disease and from using contaminated water.  The Veteran denied the following risk factors for hepatitis: intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, sharing toothbrushes or razor blades, acupuncture with non-sterile needles, blood transfusion, or exposure to contaminated blood or fluids.

Private medical records dated in February 1998 show the Veteran found out he had hepatitis C 3 years ago when attempting to donate blood.  The physician stated that he did not have any obvious risk factors for hepatitis C and had never used intravenous (IV) drugs or received a blood transfusion.  Much earlier in life, however, he was extremely sexually promiscuous and used intranasal cocaine which may be a risk factor.  

On VA examination in April 2003, the Veteran reported that he contracted hepatitis C while in the service from using shared razors.  He denied other risk factors.  Diagnosis was hepatitis C and the examiner noted the Veteran denied all documented risk factors while in service.  

Relevant evidence received since the August 2003 final decision includes a VA medical statement.  In December 2011, a VA physician, Dr. B.C., stated that he examined the Veteran's service records and post-service records.  He noted no history of transfusion or substance abuse but that he did have air gun injections in service and was shaved by military barbers.  It was noted that air guns have been proven to spread viral hepatitis and that the Center for Disease Control and Prevention recommends against sharing razors because it spreads hepatitis C.  He further stated that he had no history of nasal or injection drug use and that "[i]t is much more likely than not that his [hepatitis C virus] was acquired during military service."  

The above evidence is new as it was not previously considered.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  That is, the new evidence suggests a nexus between currently diagnosed hepatitis and military service.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened, and to this extent only, the appeal is granted.  


REMAND

Hepatitis C

Additional development is needed prior to consideration of the claim on the merits.  See 38 C.F.R. § 3.159(c).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001).

VA Fast Letter 04-13 (June 29, 2004) discusses the relationship between immunization with jet injectors and hepatitis C infection as it relates to service connection.  Various key points were noted with the following conclusion: 

The large majority of (hepatitis C virus) infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of (the hepatitis C virus) with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

In his February 2010 Form 9, the Veteran reported that he did not do drugs until 1974 and only twice and he did not use any shared instruments.  At the April 2015 hearing, the Veteran testified that he received inoculations during service via air gun injection.  He denied receiving any blood transfusions or being exposed to blood during service or after.  He further denied engaging in casual, unprotected sex, IV drug or street drug use during service.  He testified that he began using marijuana in 2010 and that he tried cocaine a couple of times after he was diagnosed with hepatitis.  He specifically denied using any kind of drugs prior to his diagnosis of hepatitis C.

The Veteran is competent to report his risk factors.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  A review of the record, however, shows contradictory information concerning the Veteran's history and the Board questions the testimony that his primary risk factor for hepatitis was air gun injections during service.    

For example, service treatment records show that on the report of medical history completed at enlistment in July 1967, the Veteran reported that he had gonorrhea in 1965.  In March 1968, the Veteran was again treated for gonorrhea.  

The February 1998 private medical record discussed above noted sexual promiscuity and cocaine use.  A May 2004 record from a private medical center notes some recreational intranasal cocaine use back in the 1970's.  

A December 2009 VA psychiatric examination documents the Veteran's report that after service he stayed in Memphis for 2 years and ran into some prostitutes and became a pimp.  He reported that his hepatitis C was from an inoculation gun, but stated that he also had multiple sex partners.  In a January 2010 VA psychiatric examination, the Veteran reported he started marijuana use at age 18 or 19 and that he started cocaine use at age 32 or 33.  

The Board acknowledges the December 2011 statement relating the Veteran's hepatitis C to air gun injections during service.  This statement, however, does not appear to consider all of the Veteran's potential risk factors, such as high risk sexual activity and intranasal cocaine use.  

On review, the record does not contain a medical opinion discussing the Veteran's risk factors in detail and thus, the Board finds that additional examination and opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board further notes that additional evidence was added to the record by VA following the January 2013 supplemental statement of the case.  To the extent it is relevant to the appeal issue, it should be considered on remand.  


TDIU

In June 2014, the RO denied entitlement to a TDIU.  In April 2015, the Veteran submitted a notice of disagreement with this decision.  A remand is necessary so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board further notes that the Veteran requested a Decision Review Officer (DRO) hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The electronic claims folder must be available for review.

The examiner is to obtain a detailed history regarding risk factors for hepatitis.  The examiner is advised that the record contains contradictory information regarding risk factors and that there is evidence showing high-risk sexual activity and use of intranasal cocaine.  See discussion in the remand section above.   

The examiner is requested to opine whether it is at least as likely as not that hepatitis C is related to active military service or events therein, to include immunizations via air gun injector.  In making this determination, the examiner is requested to include a discussion regarding all modes of transmission and is specifically requested to consider the December 2011 statement from Dr. B.C.  

A complete rationale must be provided for any opinion offered.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for hepatitis C.  All relevant evidence received since the January 2013 supplemental statement of the case should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.

3.  Issue a statement of the case addressing entitlement to a TDIU.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


